IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEVEN FRIEDMAN, M.D.,                    : No. 60 MAL 2018
INDIVIDUALLY AND AS EXECUTOR OF           :
THE ESTATE OF GAIL FRIEDMAN,              :
DECEASED,                                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
BRYN MAWR HOSPITAL, ALLISON               :
WILLIAMS, PA, CHRISTOPHER X. DALY,        :
MD, GEORGE J. HART, MD, GRAHAME           :
C. GOULD, MD, ANCY SKARIAH, DO,           :
ROSEMARY A. COOK, MD AND MAIN             :
LINE HOSPITALS, INC.,                     :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.